Citation Nr: 1234517	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sprained fingers.  

4.  Entitlement to service connection for left third finger fracture. 

5.  Entitlement to service connection for cervical trauma.  

6.  Entitlement to service connection for a left groin pull.  

7.  Entitlement to service connection for chipped bone, left elbow.  

8.  Entitlement to service connection for chipped bone, right elbow.  

9.  Entitlement to service connection for right hamstring disability (also claimed as thigh).  

10.  Entitlement to service connection for left hamstring disability (also claimed as thigh).  

11.  Entitlement to service connection for right Achilles tendon trauma; lateral ligament injury.  

12.  Entitlement to service connection for left wrist trauma.  

13.  Entitlement to service connection for right wrist trauma.  

14.  Entitlement to service connection for a right ankle sprain.  

15.  Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma).  

16.  Entitlement to service connection for depression.  

17.  Entitlement to service connection for chronic pain syndrome.  

18.  Entitlement to service connection for a left ankle sprain.  

19.  Entitlement to service connection for left Achilles tendon trauma.  

20.  Entitlement to service connection for a left hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma).  

21.  Entitlement to service connection for a left knee disability (claimed as trauma).  

22.  Entitlement to service connection for a right shoulder disability with degenerative changes of the acromioclavicular joint.  

23.  Entitlement to service connection for status post right great toe fracture.  


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision rendered by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The issues of entitlement to an increased rating for chondromalacia of the right knee and entitlement to service connection for a right ankle sprain, a left ankle sprain, a left knee disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and is REMANDED to the RO.  

FINDINGS OF FACT

On March 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the decision denying entitlement to service connection for tinnitus, sprained fingers, a left third finger fracture, cervical trauma, a left groin pull, a chipped bone, left elbow, a chipped bone, right elbow, a right hamstring disability (also claimed as thigh), a left hamstring disability (also claimed as thigh), right Achilles tendon trauma; lateral ligament injury, left wrist trauma, right wrist trauma, a right hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma), depression, chronic pain syndrome, left Achilles tendon trauma, a left hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma), and status post right great toe fracture was requested.  


CONCLUSIONS OF LAW

The criteria for withdrawal of the substantive appeal for the claims of entitlement to service connection for tinnitus, sprained fingers, a left third finger fracture, cervical trauma, a left groin pull, a chipped bone, left elbow, a chipped bone, right elbow, a right hamstring disability (also claimed as thigh), a left hamstring disability (also claimed as thigh), right Achilles tendon trauma; lateral ligament injury, left wrist trauma, right wrist trauma, a right hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma), depression, chronic pain syndrome, left Achilles tendon trauma, a left hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma), and status post right great toe fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in March 2011, the Board received a request from the appellant to withdraw the appeal of the claims for service connection for tinnitus, sprained fingers, a left third finger fracture, cervical trauma, a left groin pull, a chipped bone, left elbow, a chipped bone, right elbow, a right hamstring disability (also claimed as thigh), a left hamstring disability (also claimed as thigh), right Achilles tendon trauma; lateral ligament injury, left wrist trauma, right wrist trauma, a right hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma), depression, chronic pain syndrome, left Achilles tendon trauma, a left hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma), and status post right great toe fracture.  

As such, the Board finds that the Veteran has withdrawn the appeal of those issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.  


ORDER

The appeal of the claim for service connection for tinnitus is dismissed.  

The appeal of the claim for service connection for sprained fingers is dismissed.  

The appeal of the claim for service connection for left third finger fracture is dismissed. 

The appeal of the claim for service connection for cervical trauma is dismissed.  

The appeal of the claim for service connection for a left groin pull is dismissed.  

The appeal of the claim for service connection for chipped bone, left elbow is dismissed.  

The appeal of the claim for service connection for chipped bone, right elbow is dismissed.  

The appeal of the claim for service connection for right hamstring disability (also claimed as thigh) is dismissed.  

The appeal of the claim for service connection for left hamstring disability (also claimed as thigh) is dismissed.  

The appeal of the claim of service connection for right Achilles tendon trauma; lateral ligament injury is dismissed.  

The appeal of the claim for service connection for left wrist trauma is dismissed.  

The appeal of the claim for service connection for right wrist trauma is dismissed.  

The appeal of the claim for service connection for a right hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma) is dismissed.  

The appeal of the claim for service connection for depression is dismissed.  

The appeal of the claim for service connection for chronic pain syndrome is dismissed.  

The appeal of the claim for service connection for left Achilles tendon trauma is dismissed.  

The appeal of the claim for service connection for a left hand disability, to include carpal tunnel syndrome (claimed as nerve problem and trauma) is dismissed.  

The appeal of the claim for service connection for status post right great toe fracture is dismissed.  


REMAND

In a December 2011 letter, the RO notified the appellant that a videoconference hearing was scheduled on January 20, 2012, so he could present testimony before a Veterans Law Judge.  Thereafter, the RO transferred the Veteran's claims folder to the Board.  The following month, in January 2012, the Board received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing attorney John B. Wells.  In correspondence received on January 17, 2012, and prior to the scheduled hearing, the Veteran's attorney requested an opportunity to review the Veteran's claims folder and further requested re-scheduling the hearing for a later date.  

Accordingly, the Board finds that the videoconference hearing must be re-scheduled.  38 C.F.R. § 20.702(c).  

Finally, in the January 2012 letter, filed at the RO, the Veteran's attorney requests an opportunity to conduct a deposition and review the curriculum vitae of VA physician, Dr. R. M.  

The Board's hearing regulations provide that any motion be filed with the Board.  In addition, they do not address depositions.  See 38 C.F.R. § 20.700 et. seq.  Here, the attorney has not articulated why obtaining a deposition or a curriculum vitae is necessary.  It is also important to note that the VA adjudication process in non-adversarial in nature.  See Evans v Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran friendly" and "non-adversarial").  

Regarding VA medical examinations, the Court has held that "the Board is entitled to assume the competence of a VA medical examiner."  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc) ("[T]he Board implicitly accepted [the VA examiner's] competency by accepting and relying upon the conclusions in her opinion."), aff'd, 232 F.3d 908 (Fed.Cir.2000).  Thus, absent some challenge to "a VA medical expert's competence or qualifications before the Board, ... VA need not affirmatively establish [the] expert's competency."  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir.2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.").

Thus, due to a failure to comply with pleading requirements, the motion is dismissed without prejudice.  On remand, if the Veteran still wants to file a motion, he is invited to do so in accordance with the Board's hearing regulations.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Appropriate notification should also be provided to his attorney.

Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


